ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Northrop Grumman Corporation               )       ASBCA No. 61454
                                           )
Under Contract No. N00019-97-C-0099 et al. )

APPEARANCE FOR THE APPELLANT:                      Stephen J. McBrady, Esq.
                                                    Crowell & Moring LLP
                                                    Washington, DC

APPEARANCES FOR THE GOVERNMENT:                    Arthur M. Taylor, Esq.
                                                    DCMA Deputy Chief Trial Attorney
                                                   Stephen M. Wilson, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Carson, CA

                                  ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: November 9, 2018



                                                      inistra 1ve Judge
                                                 Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61454, Appeal of Northrop Grumman
Corporation, rendered in conformance with the Board's Charter.

      Dated:


                                                JEFFREYD. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals